Case: 16-40166      Document: 00513718205         Page: 1    Date Filed: 10/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40166                                FILED
                                  Summary Calendar                       October 14, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                Clerk


                                                 Plaintiff–Appellee,

v.

ODIL ANTONIO RODRIGUEZ-MORENO,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1299-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Odil Antonio
Rodriguez-Moreno has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez-Moreno has filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Rodriguez-Moreno’s response.                          Although


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40166   Document: 00513718205     Page: 2   Date Filed: 10/14/2016


                                No. 16-40166

Rodriguez-Moreno signed a document entitled “Decision Regarding My
Appeal” in which he stated that he wished to appeal only his sentence, we have
reviewed the validity of both the conviction and sentence. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2